DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-5-2021 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boltovets, et. al., U.S. Patent Application Publication Number 2006/0132350, published June 22, 2006 in view of Foulon, et .al., “A 10GBits/s 2.1pJ/bit OOK Demodulator at 60Ghz for chip-to-chip wireless communication”, IEEE Xplore, published 2012.

As per claims 21 and 31, Boltovets discloses a radar system, comprising:
 a transmitter configured to transmit a signal comprising a local oscillator signal to a further semiconductor die (Boltovets, Fig. 1);
and wherein the further semiconductor die comprises a mixer and is configured to receive a radar signal reflected by an object and to provide the local oscillator signal of the wireless signal and the radar signal reflected by the object to the mixer to obtain information on a frequency difference based on a mixing of the local oscillator signal of the wireless signal and the radar signal reflected by the object (Boltovets, ¶51 and 52).
Boltovets fails to disclose transmitting the LO signal wirelessly.
Foulon teaches transmission of a signal wirelessly on a semiconductor die (section IIA and Fig. 5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use wireless transmission in order to gain the benefit of replace wire connections and overcome bandwidth problems as taught by Foulon (section I).

As per claims 22 and 32, Boltovets as modified by Foulon discloses the radar system of claim 21, further comprising: a processing module configured to determine position information based on the frequency difference (Boltovets, ¶33).

As per claims 23 and 33, Boltovets as modified by Foulon further discloses the radar system of claim 21, wherein the wireless signal has information on a phase of the local oscillator signal (Foulon, section IIA where bits are provided which contain enough information on the LO to recreate it).

As per claims 24 and 34, Boltovets as modified by Foulon further discloses the radar system of claim 21, further comprising: an antenna coupled to the semiconductor die, wherein the wireless signal is transmitted via the antenna (Foulon, Fig. 1).

As per claims 25 and 35, Boltovets as modified by Foulon further discloses the radar system of claim 24, wherein the antenna comprises a first antenna configured to transmit the wireless signal and a second antenna configured to transmit the radar signal (Boltovets Fig. 1 and Foulon, Fig 1).
As per claims 26 and 36, Boltovets as modified by Foulon further discloses the radar system of claim 24, wherein the antenna is configured to transmit the wireless signal and the radar signal (Boltovets, Fig. 1).
It would have been an obvious matter of design choice to use a signal antenna, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Boltovets and Foulon. The examiner submits it is well within the skill of a person in the art to determine what antenna configuration to use.  

As per claims 27 and 37, Boltovets as modified by Foulon further discloses the radar system of claim 24, wherein the semiconductor die and the antenna are arranged within a common package (Foulon, Fig. 1 and 5).

As per claims 28 and 38, Boltovets as modified by Foulon further discloses the radar system of claim 27, wherein the antenna is electrically connected only to at least one of the semiconductor die or the further semiconductor die, and without a direct electrical connection to an element outside the common package (Foulon, Fig. 1).

As per claims 29 and 39, Boltovets as modified by Foulon further discloses the radar system of claim 27, wherein the common package is a wafer level package (Foulon, Fig. 5).

As per claims 30 and 40, Boltovets as modified by Foulon further discloses the radar system of claim 21, wherein the transmitter is a multi-channel transmitter configured to transmit the wireless signal and the radar signal (Boltovets, Fig. 1 showing the transmission channel and the LO routed to the receiver channel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619